Title: Virginia Delegates to Benjamin Harrison, 24 December 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
Phila: 24th. Decr. 1782.
We have no southern mail this week. Since our last a Frigate from France has arrived in Delaware Bay, by her we have Letters from our Commissioners at Paris so late as the 14th. day of Octr. inclosing a Copy of a Com[miss]ion to Mr. Oswald of the 21t. of Sepr. revoking the one granted the begining of the preceeding month in which the States of America were called British Colonies and Plantations. the last authorises Mr. Oswald to conclude a peace or truce with any person or persons duly impowered for the Purpose in behalf of the thirteen united States of America. these new powers were given in consequence of the absolute refusal of our Comrs. to treat under the first Com[miss]ion to Mr. Oswald. You will receive a copy of the Commission transmitted to Congress from the Secretary of foreign affairs. Some steps have been taken by the Comrs. subsequent to the receipt of these new powers but nothing so determined as to authorise the forming any conclusion, or what may ultimately be the issue of the negociations. when we reflect upon The different interests to be considered and the time necessary for their discussion and adjustment, we ought not to entertain too sanguine hopes of a speedy conclusion, even if it should ultimately be a favourable one, on the contrary prudence and sound policy dictate that we pursue with unremitting attention the measures proper for War untill we are certain they are no longer necessary. The treaty of Commerce with the seven united provinces of the Netherlands, we have good reason to believe was signed by the parties the 7th. of October, tho’ we have no official authentication of the fact. There are accounts that the French forces in the Et. Indies in conjunction with those of Hyder Alli have taken Madras. this intelligence however wants official confirmation. we have the honor to be
yr. Excellencys obedt servts.
Jos: Jones.J Madison Jr
